Citation Nr: 0532789	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
superficial peroneal nerve neuropathy of the left lower 
extremity.

2.  Entitlement to an initial compensable evaluation for a 
scar, anterior upper third aspect of the left lower 
extremity.

3.  Entitlement to a compensable evaluation based on 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1985 to June 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office, which granted 
service connection and assigned noncompensable evaluations 
each for superficial peroneal nerve neuropathy of the left 
lower extremity and a scar, anterior upper third aspect of 
the left lower extremity; and denied a compensable evaluation 
based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
disabilities ratings appellate issues as those set out on the 
title page of this decision.  

In February 2004, an RO hearing was held.  Subsequently, 
jurisdiction over the case was transferred to the Atlanta, 
Georgia, Regional Office (RO).  In October 2005, a Travel 
Board hearing was held before the undersigned Board 
Member/Veterans Law Judge.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the service-
connected neurologic disability of the left lower extremity 
has been manifested primarily by abnormal sensation without 
motor deficits, consistent with no more than mild incomplete 
paralysis/neuralgia of the superficial peroneal nerve.  

2.  Throughout the rating period on appeal, the service-
connected scar, anterior upper third aspect of the left lower 
extremity, has been manifested primarily by a very small, 2 
cm. wide by 3 cm. long area, without any hypopigmentation, 
disturbance of skin texture, underlying soft tissue damage, 
or limitation of motion/function.  Based on all the competent 
evidence, it is as likely as not that the stable, superficial 
scar area is painful and tender.  

3.  The appellant's claim of entitlement to a compensable 
evaluation based on multiple, noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 is moot in 
light of the Board's allowance of a compensable evaluation 
for a scar, anterior upper third aspect of the left lower 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
superficial peroneal nerve neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124, 
4.124a, Codes 8522, 8722 (2004).

2.  The criteria for an initial compensable evaluation of 10 
percent, but no more, for a scar, anterior upper third aspect 
of the left lower extremity, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.118, Codes 7803, 7804, 7805 (effective prior to 
August 30, 2002); Codes 7802-7805 (effective on and 
subsequent to August 30, 2002).

3.  The claim of entitlement to a compensable evaluation 
based on multiple, noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 is dismissed.  38 C.F.R. 
§ 3.324 (2004); and Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

However, a VA General Counsel opinion, VAOPGPREC 8-2003 (Dec. 
22, 2003), held, in pertinent part: "[i]f, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  The Board is bound by this opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  In the instant case, after a 
November 2002 pre-adjudication VCAA notice was provided 
appellant that adequately addressed the service connection 
claim for a left lower extremity disability, and the July 
2003 rating decision granted service connection and assigned 
noncompensable evaluations each for superficial peroneal 
nerve neuropathy of the left lower extremity and a scar, 
anterior upper third aspect of the left lower extremity, 
appellant filed a Notice of Disagreement disagreeing with 
that rating action (in other words, raising new issues of 
entitlement to compensable evaluations for said disabilities) 
and a Statement of the Case and Supplemental Statement of the 
Case were issued him.  Thus, a more specific VCAA notice on 
said appellate issues involving entitlement to compensable 
evaluations for said left lower extremity disabilities does 
not appear necessary under the holding of this General 
Counsel opinion.

With respect to the § 3.324 claim, since this claim has been 
rendered moot in light of the Board's allowance of a 
compensable evaluation for a scar, anterior upper third 
aspect of the left lower extremity, as will be explained in 
detail later in this decision, any deficiency in the notice 
is not prejudicial to appellant because he is ineligible for 
the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  


Duty to Assist

With regard to the duty to assist, the record contains 
appellant's service medical records and VA neurologic, scar, 
and muscle examinations conducted in July 2003, which are 
sufficiently detailed and comprehensive regarding the nature 
and severity of the service-connected disabilities at issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed with 
respect to these disabilities ratings appellate issues and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate said claims has been obtained.  There is no 
indication in the file that there are additional, available, 
relevant records that have not yet been obtained insofar as 
the appellate issues that are being decided in the Board's 
decision herein is concerned.  See Mayfield, supra.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected superficial 
peroneal nerve neuropathy of the left lower extremity and a 
scar, anterior upper third aspect of the left lower 
extremity, in the context of the total history of these 
disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).


I.  An Initial Compensable Evaluation for Superficial 
Peroneal Nerve Neuropathy of the Left Lower Extremity; and an 
Initial Compensable Evaluation for Scar, Anterior Upper Third 
Aspect of the Left Lower Extremity

Appellant's service medical records reveal that in October 
1985, he sustained a left tibial contusion with puncture 
wound after he slipped while running and landed on a rock.  A 
.5 cm. deep puncture wound was noted at the midline of the 
proximal tibia and there was a .3 cm. by 8 cm. linear 
abrasion at the midshaft.  The left ankle had full range of 
motion and neurologic status was intact.  

On July 2003 VA muscle examination, it was reported that 
appellant's in-service left leg wound had eventually healed 
without sequelae, although he stated that the area of the cut 
bothered him a bit and that he felt a tingling, burning-type 
sensation with pain occasionally radiating down to his foot.  
The severity of such pain was reportedly about a 7 or 8 (on a 
0-10 pain scale).  He was employed part-time.  Clinically, 
there was a 2 cm. wide by 3 cm. long scar along the proximal 
third of the left lower leg over the tibial bone.  There was 
no muscle herniation, scar adherence, or tendon/bone/joint 
damage.  Muscle strength was intact.  No functional loss was 
noted.  Intact muscle function of the left lower extremity 
was diagnosed.

On July 2003 VA scar examination, it was noted that 
appellant's left lower leg scar was not disfiguring and that 
there were no wound scar symptoms that he complained of.  
Clinically, there was a 2 cm. wide by 3 cm. long scar over 
the upper third of the anterior tibia.  The scar had the same 
pigment as surrounding tissues and was nonadherent and 
nonpainful.  There was some decreased fine pinprick or touch 
sensation over the scar itself with edema, inflammation, or 
keloid formation.  The scar did not limit motion.  A small, 
superficial, post-traumatic scar of the left lower extremity 
was diagnosed.

On July 2003 VA neurologic examination, appellant reported 
having a tingling, burning-type sensation along the area 
around his puncture wound, occasionally radiating down to the 
left foot.  It was noted that he basically had a sensory 
abnormality of that lower leg; that it did not interfere with 
activities of daily living or his regular routine; and that 
specific testing appeared to indicate that the superficial 
left peroneal nerve was affected.  Clinically, there was 
intact vibratory sensation and intact cold and heat 
sensitivity.  There was some altered fine touch versus 
monofilament or scratch sensation on either side of the 
puncture scar.  The lower extremity was intact to perception 
of any tactile stimulation.  The diagnosis was mild left 
superficial peroneal nerve neuropathy, stable and not 
affecting function.  


A.  An Initial Compensable Rating for Left Lower Extremity 
Neuropathy

By a July 2003 rating decision, a noncompensable evaluation 
was assigned for superficial peroneal nerve neuropathy of the 
left lower extremity.  It appears that the RO has rated the 
service-connected left lower extremity neuropathy under 
Diagnostic Codes 8522 and 8722, respectively, for paralysis 
or neuralgia of the musculocutaneous nerve (superficial 
peroneal).  See that rating decision sheet and the Statement 
of the Case.  Mild incomplete paralysis of the 
musculocutaneous nerve (superficial peroneal) may be assigned 
a 0 percent rating.  A 10 percent evaluation requires 
moderate incomplete paralysis; and a 20 percent evaluation 
requires severe incomplete paralysis.  A 30 percent 
evaluation may be assigned for complete paralysis of the 
musculocutaneous nerve (superficial peroneal), where eversion 
of foot is weakened.  38 C.F.R. § 4.124a, Diagnostic Codes 
8520 and 8722.  Neuralgia,...peripheral, characterized usually 
by a dull and intermittent pain, of typical distribution so 
as to identify the nerve, is to be rated on the same scale, 
with a maximum equal to moderate incomplete paralysis.  38 
C.F.R. § 4.124.

Recent VA examinations have revealed no atrophy or weakness 
of the left lower extremity.  Although appellant had somewhat 
abnormal sensation involving the left lower extremity, 
nevertheless these symptoms represented primarily sensory, 
not motor, neurologic impairment.  Additionally, the left 
lower extremity neuropathy was diagnosed as only mild on said 
VA examination.  Thus, it would not be reasonable to 
characterize the left lower extremity neurologic impairment 
as more than mild incomplete paralysis/neuralgia of the 
musculocutaneous nerve (superficial peroneal) during the 
applicable period.  

In deciding this rating issue herein, the Board has 
considered the applicable provisions of 38 C.F.R. §§ 4.10, 
which relate to functional loss.  However, the VA 
examinations clearly state that the service-connected left 
lower extremity neuropathy disability did not result in any 
significant functional limitations.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected left 
lower extremity neuropathy presents such an unusual or 
exceptional disability picture as to render the regular 
schedular standards impractical.  38 C.F.R. § 3.321(b)(1).  
The record does not indicate that appellant was frequently 
hospitalized for said disability or that it markedly 
interfered with employability, particularly since appellant 
testified that he is employed and that his left lower 
extremity does not cause significant work absenteeism.  See, 
in particular, October 2005 Travel Board hearing transcript, 
p.5.

Since the preponderance of the evidence is against allowance 
of this issue on appeal for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.




B.  An Initial Compensable Rating for Left Lower Extremity 
Scar

By a July 2003 rating decision, appellant's August 21, 2002 
claim for a left lower extremity disability was granted and a 
noncompensable evaluation was assigned for a scar, anterior 
upper third aspect of the left lower extremity.  Although the 
VA's schedule for rating skin disorders was revised as of 
August 30, 2002 (See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002), it should be pointed out that the revised rating 
criteria may not be applied to a claim prior to the effective 
date of the amended regulation.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  See also Rhodan v. West, 12 Vet. App. 55, 57 
(1998), vacated on other grounds by 251 F.3d 166 (Fed. Cir. 
1999).  The Board will apply the old and the new criteria, 
whichever are more favorable, to the claim at issue.

With respect to the applicable rating criteria for scars in 
effect prior to August 30, 2002, a 10 percent evaluation was 
the maximum evaluation assignable under Diagnostic Codes 7803 
and 7804, respectively, for superficial, poorly nourished 
scars with repeated ulceration, or for superficial scars 
which are tender and painful on objective demonstration.  
Scars may be evaluated on the basis of any related limitation 
of function of a bodily part which they affect.  38 C.F.R. 
Part 4, Code 7805 (in effect prior to August 30, 2002).

Under amended Diagnostic Code 7801 (in effect on and 
subsequent to August 30, 2002), for scars, other than head, 
face, or neck, that are deep or that cause limited motion, a 
40 percent evaluation may be assigned for area or areas 
exceeding 144 square inches (929 sq. cm.).  A 30 percent 
evaluation requires area or areas exceeding 72 square inches 
(465 sq. cm.).  A 20 percent evaluation requires area or 
areas exceeding 12 square inches (77 sq. cm.).  A 10 percent 
evaluation requires area or areas exceeding 6 square inches 
(39 sq. cm.).  NOTE (2): A deep scar is one associated with 
underlying soft tissue damage.

Under amended Diagnostic Code 7802, for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion, a 10 percent evaluation may be assigned 
for area or areas of 144 square inches (929 sq. cm.) or 
greater.  NOTE (2): A superficial scar is one not associated 
with underlying soft tissue damage.

Under amended Diagnostic Code 7803, for scars, superficial, 
unstable, a 10 percent evaluation may be assigned.  NOTE (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  NOTE (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7804, for scars, superficial, 
painful on examination, a 10 percent evaluation may be 
assigned.  NOTE (1): A superficial scar is one not associated 
with underlying soft tissue damage.  

Under amended Diagnostic Code 7805, for other scars, rate on 
limitation of function of affected part.

It is apparent that appellant's service-connected scar 
located at the anterior upper third aspect of the left lower 
extremity involves a very small, 2 cm. wide by 3 cm. long 
area, without any hypopigmentation, disturbance of skin 
texture, or underlying soft tissue damage.  The scar area 
appears to represent stable, superficial scarring, not deep 
unstable scarring, since no underlying soft tissue damage or 
frequent loss of covering of skin over the scarring has been 
clinically shown or even alleged.  Additionally, the stable, 
superficial scar area does not result in any limited 
motion/function and clearly does not approximate 1 square 
foot (144 square inches or 929 square centimeters), the 
criteria for a 10 percent evaluation under the amended 
version of Code 7802.  Parenthetically, the amended Code 7801 
does not appear applicable, since appellant's scarring is not 
associated with underlying soft tissue damage or limited 
motion.  

However, with resolution of all reasonable doubt in 
appellant's favor, it is the Board's opinion that the 
competent evidence of record does indicate that the 
superficial scar area is more likely than not painful and 
tender.  Significantly, during a recent Travel Board hearing, 
appellant testified that the scar was painful, very 
sensitive, and tender to touch.  See transcript at p.6.  In 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), the Court 
stated "[a] layperson can certainly provide an eye-witness 
account of a veteran's visible symptoms."  Thus, a 10 
percent evaluation for the service-connected scar, anterior 
upper third aspect of the left lower extremity, is warranted.  
See also 38 C.F.R. § 4.7.  However, an evaluation in excess 
of the 10 percent evaluation awarded by the Board in its 
decision herein is not warranted, particularly since the very 
small, stable, superficial scar is without any significant 
functional limitation objectively shown.

In deciding the disability rating issue herein, the Board has 
considered applicable provisions, including 38 C.F.R. § 4.10.  
However, the 10 percent evaluation awarded by the Board in 
its decision herein more than adequately compensates 
appellant for any scar pain or tenderness that may be 
manifested, particularly in the absence of any underlying 
tissue loss, muscle damage, or significant functional 
limitations associated with that scar.  The clinical evidence 
does not reflect that the service-connected disability in 
question presents such an exceptional or unusual disability 
picture as to warrant consideration of an extraschedular 
evaluation, for the aforestated reasons.  38 C.F.R. 
§ 3.321(b)(1).  


II.  Entitlement to a Compensable Evaluation based on 
Multiple, Noncompensable Service-connected Disabilities under 
38 C.F.R. § 3.324


The provisions of 38 C.F.R. § 3.324 state:

Whenever a veteran is suffering from two 
or more separate permanent service-
connected disabilities of such character 
as clearly to interfere with normal 
employability, even though none of the 
disabilities may be of compensable degree 
under the 1945 Schedule for Rating 
Disabilities, a 10 percent disability 
rating is authorized, but not in 
combination with any other rating.  38 
C.F.R. § 3.324.  

As previously explained, the Board in the decision herein has 
awarded an initial compensable evaluation of 10 percent for a 
scar, anterior upper third aspect of the left lower 
extremity.  This renders the claim of entitlement to a 
compensable evaluation based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 moot, 
since for 38 C.F.R. § 3.324 to apply, none of the service-
connected disabilities may be compensable.  See Sabonis, 
supra; and Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board 
does not have jurisdiction to review a case if no benefit 
would accrue to the claimant).  Therefore, this § 3.324 claim 
is dismissed.  


ORDER

An initial compensable evaluation of 10 percent, but no more, 
for a scar, anterior upper third aspect of the left lower 
extremity, is granted, subject to the applicable regulatory 
provisions governing payment of monetary benefits.  

An initial compensable evaluation for superficial peroneal 
nerve neuropathy of the left lower extremity is denied.

The issue of entitlement to a compensable evaluation based on 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 is dismissed.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


